Citation Nr: 0509941	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  01-01 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for aggravation of coronary artery disease 
as secondary to surgery and treatment at a VA medical 
facility.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
November 1969.

The issue on appeal arose from Department of Veterans Affairs 
(VA) Regional Office (RO) ratings decisions.  The veteran 
filed his claim for § 1151 benefits in December 1999.

In April 2004, the Board of Veterans' Appeals (Board) 
remanded this case to the RO for additional development.  
That development having been completed, the case is once more 
before the Board for appellate consideration.  


FINDING OF FACT

Competent medical evidence fails to demonstrate increased 
cardiovascular disability, including additional 
cardiovascular disability, as the result of cardiovascular 
treatment and hospitalization by VA, including in August 1999 
due to carelessness, negligence, lack of proper skill, error 
in judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for aggravation of coronary artery disease 
as secondary to surgery and treatment at a VA medical 
facility have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The pertinent voluminous VA medical evidence on file refers 
to status post unsuccessful percutaneous transluminal 
coronary angioplasty of complete occlusion of right coronary 
artery with secondary non Q wave myocardial infarction; 
hypertension; status post myocardial infarction in 1994; 
status post coronary artery bypass graft in 1995; 
percutaneous transluminal coronary angioplasty in June 1999 
and history of chronic deep venous thrombosis.  

A VA hospital summary for the period from August 17, 1999 to 
August 24, 1999, shows that the veteran was admitted for 
complaints of shortness of breath and chest pain for one 
week.  He was noted as having a history of hypertension, 
coronary artery disease, status myocardial infarction in 
1994, status post coronary artery bypass graft in 1995, 
percutaneous transluminal coronary angioplasty in June 1999 
and history of chronic deep venous thrombosis.  On admission, 
he described the chest pains as pressure-like associated with 
diaphoresis and palpitation.  Exertional and nonexertional 
symptoms were similar to previous episodes prior to a 
myocardial infarction.  

In the emergency room his vital signs were stable.  Cardiac 
examination showed regular rate and rhythm, and no murmur.  
Admitting diagnosis was unstable angina.  He was ruled out 
for myocardial infarction.  An angiogram showed evidence of 
right coronary occlusion.  

A percutaneous transluminal coronary angioplasty of the right 
coronary artery was recommended.  Due to his lesions, it was 
decided to have the procedure done with surgeons on stand-by 
as a precaution.  The procedure was considered unsuccessful 
due to complete occlusion of the right coronary artery.   

It was noted that, after a discussion between the surgeons 
and cardiologist, who considered the veteran's history of 
internal mammary artery and coronary artery bypass graft in 
the past, and the fact that he was hemodyamically stable, it 
was decided to observe the veteran and monitor any changes.  
If he had any complications, he would be taken to the 
operating room.  He was taken back to the coronary care unit.  
He was started on therapeutic treatment.  He was ruled in for 
myocardial infarction with positive CKs and troponin.  An 
echocardiogram showed no pericardial effusion.  His 
metoprolol dose was adjusted to further lower the heart rate.  
Thyroid function tests were normal.  

On the day prior to hospital discharge, a followup 
echocardiogram showed no signs of pericardial effusion.  He 
was to be followed up as an outpatient on aspirin and 
nitroglycerin.  It was noted that he stayed stable in the 
hospital after his dissection of the right coronary artery.  
He did not show any further chest pains or any further EKG 
tracing after he was ruled in for a myocardial infarction.  
Discharge diagnoses included status post unsuccessful 
percutaneous transluminal coronary angioplasty of complete 
occlusion of right coronary artery.  An August 31, 1999 
addendum referred to the veteran's outpatient treatment.  

A December 1999 VA outpatient care note shows the veteran's 
blood pressure was 125/81.  The heart and lungs were 
essentially normal/clear.  

Subsequent VA outpatient medical records dating through 
approximately mid 2004 are on file.  In April 2004, the 
veteran was noted with a medical history that included 
coronary artery disease, status post coronary bypass graft 
1995 and 2002, and status post Porcine Aortic valve 
replacement 1995.  He was on Coumadin.  He denied any 
pertinent complaint, including chest pain.  The heart and 
lungs were normal on objective examination.  Status post 
Aortic valve replacement was noted as asymptomatic.

An August 2004 VA cardiology examination report with addendum 
in September 2004, shows that the cardiovascular examiner 
reviewed the veteran's claims file.  Following a 
comprehensive review of the claims file and examination 
findings, the ultimate expressed medical opinion was that the 
medical evidence demonstrated no evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
instance of fault on the part of VA in furnishing 
hospitalization or surgical treatment.  Furthermore, it was 
noted that the medical evidence showed that the veteran did 
not develop increased or additional cardiovascular disability 
associated with VA treatment.






Criteria

The statutory criteria applicable to claims for benefits 
under the provisions of 
38 U.S.C.A. § 1151, underwent a significant revision 
effective October 1, 1997, for claims filed on or after that 
date.  The veteran's request for benefits under 38 U.S.C.A. § 
1151 was filed in December 1999; thus, this claim must be 
decided under the current, post-October 1, 1997, version of 
38 U.S.C.A. § 1151. VAOPGCPREC 40-97.

The provisions of 38 U.S.C.A. § 1151 (West 2002) provide, in 
pertinent part, that:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-(1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death 
was--(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable; 38 U.S.C.A. § 1151 (West 2002).

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. 
§ 1151 must be supported by medical evidence of additional 
disability from VA hospitalization, or medical or surgical 
treatment, the results of which were not reasonably 
foreseeable.  In the alternative, it must be shown that there 
is additional disability due to VA treatment that was 
careless, negligent, or otherwise administered in some degree 
of error as set forth above.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims. VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670- 
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01- 
944 (June 24, 2004). See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide. Furthermore . . . , in what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  "38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. 
§ 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is provided 
unless the Board makes findings regarding the completeness of 
the record or as to other facts that would permit [a 
conclusion] that the notice error was harmless, including an 
enumeration of all evidence now missing from the record that 
must be a part of the record for the claimant to prevail on 
the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In May 2004, the RO notified the veteran of VCAA requirements 
with respect to the issue on appeal.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Such notice sufficiently placed the 
veteran on notice of what evidence could be obtained by whom 
and of his responsibilities if he wanted such evidence to be 
obtained by VA. Id.  A response from the veteran referred to 
the medical evidence of record.  There is no indication of 
any outstanding records in the veteran's possession or at any 
VA or nonVA facility or physician.  The veteran and his 
representative were furnished a supplemental statement of the 
case (SSOC) in October 2004 which reflected the continued 
denial of the issue on appeal.  

The Board notes that the veteran has not identified any 
outstanding medical evidence pertinent to his claim for § 
1151 benefits on appeal.  

The duty to notify has been satisfied, as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the appellant with the 
reasons his claim could not be granted based upon the 
evidence of record.

The Board recognizes that the initial RO decision in February 
2000 was made prior to November 9, 2000, the date the VCAA 
was enacted.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While complete compliance of VCAA notice to 
the appellant was not given prior to the first RO 
adjudication of the claim, the notice was provided by the RO 
prior to the transfer and recertification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U. S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, VCAA notice 
has been fully satisfied.




The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claim of 
entitlement to § 1151 benefits on appeal. 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(d).  The record 
contains competent medical evidence upon which to base an 
appellate decision.


Analysis

38 U.S.C.A. § 1151

The veteran's claim for compensation benefits pursuant to the 
provisions of 
38 U.S.C.A. § 1151 was filed in December 1999.  Accordingly, 
the criteria applicable to the veteran's case are those made 
effective October 1, 1997.  VAOPGCPREC 40-97.

On October 1, 1997, the provisions of 38 U.S.C.A. § 1151 were 
amended to include the requirement of fault, requiring that 
additional disability be the result of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or that 
an event not reasonably be foreseeable.

The veteran seeks compensation benefits pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for aggravation of coronary artery disease 
as secondary to surgery and treatment at a VA medical 
facility.  He essentially claims that he incurred coronary 
artery damage during hospitalization and heart surgery at a 
VA facility in August 1999, as well as a myocardial 
infarction.  

The record shows that pertinent VA medical records reflect 
status post unsuccessful percutaneous transluminal coronary 
angioplasty of complete occlusion of right coronary artery 
with secondary non Q wave myocardial infarction; 
hypertension; status post myocardial infarction in 1994; 
status post coronary artery bypass graft in 1995; 
percutaneous transluminal coronary angioplasty in June 1999 
and history of chronic deep venous thrombosis.  In August 
1999, the veteran was hospitalized for a diagnosis of 
unstable angina.  While hospitalized, he underwent an 
unsuccessful percutaneous transluminal coronary angioplasty 
of complete occlusion of right coronary artery.  He was ruled 
in for a myocardial infarction.  Following hospital 
discharge, he was followed as an outpatient.  Subsequent VA 
medical records dating through approximately mid 2004, 
include cardiovascular examinations.  

Importantly, the Board notes that an August 2004 VA 
cardiology examination report with September 2004 addendum 
shows that following a comprehensive review of the veteran's 
claims file and examination findings, the pertinent ultimate 
medical opinion expressed noted that the medical evidence 
revealed no objective evidence of carelessness, negligence, 
lack of proper skill, error in judgement, or instance of 
fault on the part of VA in furnishing hospitalization or 
surgical treatment.  Furthermore, it was essentially noted 
that the medical evidence showed that the veteran did not 
develop increased or additional cardiovascular disability, 
including in 1999, associated with VA treatment.

Significantly, there is no medical opinion of record in this 
case which indicates that the veteran developed increased 
cardiovascular disability, including additional 
cardiovascular disability as a result of the VA treatment, 
including in 1999, due to carelessness, negligence, lack of 
proper skill, error in judgment or similar fault by VA, or 
that there transpired an event not reasonably foreseeable.

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).

However, as a layperson, the veteran is not competent to 
provide the required nexus evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Grottveit v. Brown, 5 
Vet. App. 91 (1993).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Since the veteran has not submitted medical, or otherwise 
competent evidence showing that he developed increased 
cardiovascular disability, including additional disability 
from VA treatment, including in August 1999, as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of the VA 
in furnishing him treatment; or an event not reasonably 
foreseeable, there exists no probative, competent basis upon 
which to predicate a grant of the benefit sought on appeal.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 on appeal.  Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for aggravation of coronary artery disease 
as secondary to surgery and treatment at a VA medical 
facility is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


